Citation Nr: 0118150	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for periodic shortness 
of breath (claimed as breathing problems).  

3.  Entitlement to service connection for anterior costal 
chondritis (claimed as chest pain).

4.  Entitlement to service connection for abdominal 
discomfort with irregular bowel movements.  

5.  Entitlement to service connection for orthostatic static 
dizziness (claimed as dizziness).  

6.  Entitlement to service connection for panic attacks.  

7.  Entitlement to service connection for lower back pain.  

8.  Entitlement to service connection for hip arthralgia 
(claimed as hip pain).  

9.  Entitlement to service connection for tinnitus.  

10.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
left ankle pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1980 to June 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama, in which the RO determined that new and material 
evidence sufficient to reopen the veteran's claim of service 
connection for left ankle pain had not been received.  
Service connection for headaches, periodic shortness of 
breath (claimed as breathing problems), anterior costal 
chondritis (claimed as chest pain), abdominal discomfort with 
irregular bowel movements, orthostatic static dizziness 
(claimed as dizziness), panic attacks, lower back pain, hip 
arthralgia (claimed as hip pain) and tinnitus were denied and 
will be addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  Service connection was previously denied for residuals of 
a left ankle injury in a July 1991 rating decision.  The 
veteran was notified in September 1991 but did not file a 
timely appeal.

2.  The evidence added to the record since the September 1991 
denial, to include a June 1999 VA examination report and the 
veteran's testimony at a September 2000 RO hearing, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
themselves or with evidence previously assembled is so 
significant they must be considered in order to decide fairly 
the merits of the claim.


CONCLUSION OF LAW

The evidence submitted since the September 1991 RO denial is 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for left ankle pain have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105(c) (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.156(a), 
20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO denied the veteran's claim of 
entitlement to service connection residuals of a left ankle 
injury in July 1991.  The veteran was notified of the rating 
decision in September 1991 and did not appeal the decision.  
In April 1999 the veteran requested to reopen his claim.  The 
RO, in a May 2000 rating decision, determined that new and 
material evidence sufficient to reopen the claim had not been 
received.

Initially, the applicable law clearly states that, if no 
notice of disagreement is filed within the prescribed period, 
the action or determination shall become final and the claim 
will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2000).  A determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2000).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, the claim shall be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000).  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(a)(1)).  However, nothing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(f)).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The Board has reviewed the evidence received into the record 
since the September 1991 denial and finds that new and 
material evidence has been received to reopen the claim of 
service connection for left ankle pain.  

The evidence received into the record since the September 
1991 denial includes a June 1999 VA examination report and 
the veteran's testimony at a September 2000 RO hearing.  The 
June 1999 VA examination report diagnoses included left ankle 
degenerative disease with some interfering with prolonged 
impact or standing and exercise.  At the September 2000 RO 
hearing the veteran testified that a doctor, not a VA doctor, 
noted that his left ankle showed signs of calcification.  

This evidence bears directly and substantially upon the 
specific matter under consideration, and was not considered 
by the RO when it made its July 1991 rating decision.  
Moreover, it is so significant that it must be considered in 
order to decide fairly the merits of the claim.  This 
evidence therefore constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the claim is thus reopened.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for left ankle 
pain is reopened and to this extent only, granted.


REMAND

As new and material evidence has been received sufficient to 
reopen the veteran's previously denied claim and pursuant to 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) the VA is required to obtain the 
private medical records and a medical opinion in order to 
make a decision on the reopened claim.

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  As 
part of the assistance provided the VA shall make reasonable 
efforts to obtain relevant records, including private 
records, that the claimant adequately identifies and 
authorizes the VA to obtain.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).  A remand is 
necessary in order to obtain the private medical records 
mentioned by the veteran at the September 2000 RO hearing.  

The veteran has made claims of entitlement to service 
connection for headaches, periodic shortness of breath 
(claimed as breathing problems), anterior costal chondritis 
(claimed as chest pain), abdominal discomfort with irregular 
bowel movements, orthostatic static dizziness (claimed as 
dizziness), panic attacks, lower back pain, hip arthralgia 
(claimed as hip pain) and tinnitus.  In the case of a claim 
for disability compensation, the assistance provided by the 
VA shall include providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board notes that VA examined 
the veteran in June and July of 1999.  However, the examiners 
indicated that the medical records were not available.  An 
examination should include a review of "the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121 (1991), which required that the 
records of prior treatment be taken into account at the time 
of an evaluation.  See also VAOPGCPREC 20-95 (July 14, 1995).  

In addition, the VA examiners did not provided opinions as to 
the etiology or likely onset of any headaches, periodic 
shortness of breath (claimed as breathing problems), anterior 
costal chondritis (claimed as chest pain), abdominal 
discomfort with irregular bowel movements, orthostatic static 
dizziness (claimed as dizziness), panic attacks, lower back 
pain, hip arthralgia (claimed as hip pain) or tinnitus.  The 
veteran claims to have headaches, breathing problems, chest 
pain, abdominal discomfort with irregular bowel movements, 
dizziness and panic attacks as due to an undiagnosed illness.  
There is no opinion as to whether or not the veteran has 
headaches, breathing problems, chest pain, abdominal 
discomfort with irregular bowel movements, dizziness and 
panic attacks which could be due to an undiagnosed illness or 
one of the veteran's other diagnosed disorders.  Given the 
change in the regulations a remand is necessary for the RO to 
comply with the duty to assist provisions contained in the 
new law.

Accordingly, this case is REMANDED for the following:

1.  After securing any necessary 
authorization or medical releases, the RO 
should obtain the veteran's complete 
treatment records from all private 
physicians adequately identified by the 
veteran.  

2.  All documentation generated during 
the course of this evidentiary 
development should be associated with the 
claims folder, to include negative 
responses or notification of 
undeliverable correspondence.  

3.  The veteran should be afforded VA 
examinations to ascertain the etiology 
and likely onset of any headaches, 
periodic shortness of breath (claimed as 
breathing problems), anterior costal 
chondritis (claimed as chest pain), 
abdominal discomfort with irregular bowel 
movements, orthostatic static dizziness 
(claimed as dizziness), panic attacks, 
lower back pain, hip arthralgia (claimed 
as hip pain), tinnitus or left ankle 
disorder.  The claims folder should be 
made available to the examiners for 
review before the examinations and the 
examiners are asked to indicate in the 
examination reports that the claims 
folder has been reviewed.  All necessary 
tests should be conducted and the 
examiners should review the results of 
any testing prior to completion of the 
reports.  The examiners should provide a 
complete rationale for all conclusions 
reached and opinions expressed.

a.  The examiners should specifically 
express opinions as to the etiology of 
any headaches, periodic shortness of 
breath (claimed as breathing problems), 
anterior costal chondritis (claimed as 
chest pain), abdominal discomfort with 
irregular bowel movements, orthostatic 
static dizziness (claimed as dizziness), 
panic attacks, lower back pain, hip 
arthralgia (claimed as hip pain), 
tinnitus or left ankle disorder.  

b.  The examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran 
has any headaches, periodic shortness of 
breath (claimed as breathing problems), 
anterior costal chondritis (claimed as 
chest pain), abdominal discomfort with 
irregular bowel movements, orthostatic 
static dizziness (claimed as dizziness), 
panic attacks, lower back pain, hip 
arthralgia (claimed as hip pain), 
tinnitus or left ankle disorder which was 
incurred in or aggravated by service.

c.  Specifically, the examiners are asked 
to render an opinion as to whether the 
veteran's headaches, breathing problems, 
chest pain, abdominal discomfort with 
irregular bowel movements, dizziness and 
panic attacks is etiologically related to 
another diagnosed disorder.  The 
examiners should review the provisions of 
38 C.F.R. § 3.317 and express an opinion 
as to whether or not the veteran has any 
signs or symptoms of illness attributable 
to service in the Persian Gulf War.  The 
examiners should provide a complete 
rationale for all conclusions reached and 
opinions expressed.

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

6.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


